UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------- X
                                                          Case No.
NEIL YOUNG dba SILVER FIDDLE
MUSIC,

                      Plaintiff,                          COMPLAINT FOR
                                                          COPYRIGHT
vs.                                                       INFRINGEMENT

DONALD J. TRUMP FOR PRESIDENT,
INC. and DOES 1 through 5,

                       Defendants.
----------------------------------------------------- X

               Plaintiff, by his undersigned attorneys, alleges:

       1.      This is a suit for copyright infringement under Title 17 of the United

States Code. This complaint is not intended to disrespect the rights and opinions

of American citizens, who are free to support the candidate of their choosing.

However, Plaintiff in good conscience cannot allow his music to be used as a

"theme song" for a divisive, un-American campaign of ignorance and hate.

       2.      This Court has subject matter jurisdiction pursuant to 28 U.S.C.

§1338(a) and venue in this District is proper pursuant to 28 U.S.C. §1400(a).

       3.      Plaintiff alleges causes of action for copyright infringement based on

Defendant’s public performance of Plaintiff’s copyrighted musical compositions.
                                   THE PARTIES

      4.     Plaintiff is the owner of the copyrights in the musical works entitled

Rockin’ in the Free World and Devil’s Sidewalk.

      5.     On information and belief, Defendant DONALD J. TRUMP FOR

PRESIDENT, INC. (the “Campaign”) is a corporation organized under the laws of

the State of Virginia with its principal place of business located at 725 Fifth

Avenue, New York, New York 10022.

      6.     At all relevant times, the Campaign did, and still does, conduct,

control, manage and supervise the 2020 re-election campaign of Donald J. Trump.

      7.     The names, residences and capacities of the Defendants named herein

as DOES 1 through 5 are unknown to Plaintiff at this time. Plaintiff is informed

and believes, and thereon alleges, that each of the fictitiously named Defendants is

in some way liable, jointly and severally, to Plaintiff for the copyright

infringement alleged herein. At such time as the fictitiously named Defendants are

identified, Plaintiff will amend this Complaint to state each of their true names,

capacities and residences.

      8.     Musical compositions were and are publicly performed at public

events conducted, controlled, managed, supervised and arranged for by the

Campaign.

                                          -2-
                                      FACTS

      9.     Plaintiff is the owner of the copyrights in the musical compositions

Rockin’ in the Free World and Devil’s Sidewalk, registration numbers

PA0000449267 and PAu002764048, respectively (the “Songs”). Attached hereto

as Exhibits A and B are true and correct copies of the US Copyright Office records

concerning those registrations.

      10.    The Campaign has publicly played both Rockin’ in the Free World

and Devil’s Sidwalk numerous times at rallies and political events for the

entertainment and amusement of those attending those rallies and political events.

The Campaign played both Songs at a rally in Tulsa, Oklahoma on June 20, 2020.

      11.    The Campaign does not now have, and did not at the time of the Tulsa

rally, have a license or Plaintiff’s permission to play the two Songs at any public

political event.

      12.    Plaintiff has continuously and publicly objected to the use by the

Campaign of the Songs. The first such objection was in connection with Trump’s

playing of Rockin’ in the Free World at his June 16, 2015, announcement that he

was running for president. In response, the Campaign issued a statement stating

that it had procured a licence to do so, thus acknowledging that it knew a license is

required.

                                         -3-
      13.    The Campaign has willfully ignored Plaintiff’s telling it not to play

the Songs and willfully proceeded to play the Songs despite its lack of a license

and despite its knowledge that a license is required to do so.

                          FIRST CLAIM FOR RELIEF
                       FOR COPYRIGHT INFRINGEMENT
                         AGAINST ALL DEFENDANTS

      14.    Plaintiff repeats and incorporates by reference the allegations

contained in Paragraphs 1 through 13 above as though fully set forth.

      15.    The acts of the Campaign and DOES 1 through 5 constitute copyright

infringement under Title 17 of the United States Code.

      16.    The Campaign and DOES 1 through 5 acted willfully and in

conscious disregard for Plaintiff’s rights.

      17.    As a direct and proximate result of Defendants' infringements,

Plaintiff has suffered and continues to suffer great injury which cannot be

accurately computed and unless the Court restrains Defendants from the further

commission of such acts, Plaintiff will suffer irreparable injury for which Plaintiff

is without adequate remedy at law.

      18.    Plaintiff is entitled to an award of statutory damages in the maximum

amount allowed for willful copyright infringement.




                                          -4-
      WHEREFORE, Plaintiff prays for relief as follows:

              1.   That Defendants and all persons acting under the direction,

control or authority of Defendants be enjoined preliminarily and permanently from

publicly performing the Songs – or any musical compositions owned by Plaintiff –

and from causing or permitting the Songs to be publicly performed at public

events conducted, controlled, managed, supervised or arranged for by the

Campaign and/or aiding or abetting the public performance of the Songs in any

such place.

              2.   That Defendants be ordered to pay such statutory damages as to

the Court shall appear just as specified in 17 U.S.C. §504(c)(1), that is not more

than One Hundred Fifty Thousand Dollars ($150,000.00) nor less than Seven

Hundred Fifty Dollars ($750.00) for each infringement.

              3.   That Defendants be ordered to pay Plaintiff his costs of suit

herein, including reasonable attorney’s fees.




                                         -5-
         4.   For such other relief as the Court may deem just and equitable.

Dated:   New York, New York
         August __, 2020

                                 Respectfully submitted,

                                 By: Ivan Saperstein
                                 Ivan Saperstein
                                 SILVERSTEIN & SAPERSTEIN
                                 494 8TH Avenue 6th Floor
                                 New York, New York 10001
                                 ivan@ivansaperstein.com
                                 (212) 321-7081

                                 By: Robert S. Besser
                                 Robert S. Besser
                                 (Pro hac vice application forthcoming)
                                 LAW OFFICES OF ROBERT S. BESSER
                                 100 Wilshire Boulevard, Suite 700
                                 Santa Monica, CA 90401
                                 (310) 394-6611 Tel.
                                 rsbesser@aol.com

                                 Attorneys for Plaintiff




                                   -6-
